Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 1 of 9 PageID #: 8650
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
   GMP:ASF                                             271 Cadman Plaza East
   F. #2009R01065                                      Brooklyn, New York 11201


                                                       October 31, 2018

   FILED UNDER SEAL

   By ECF and Hand

   The Honorable Brian M. Cogan
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, NY 11201

                 Re:     United States v. Joaquin Archivaldo Guzman Loera
                         Criminal Docket No. 09-466 (S-4) (BMC)

   Dear Judge Cogan:

                The government respectfully submits this reply to the defendant Joaquin
   Guzman Loera’s October 26, 2018 response (“Def. Br.”) to the government’s October 19, 2018
   supplemental motions in limine (“Gov. Br.”), see Dkt. No. 375, to preclude certain lines of
   cross-examination of cooperating witnesses who may testify at Court at trial in the above-
   captioned matter.

                   It is important to understand at the outset that the government is not seeking to
   preclude the vast majority of potential cross-examination topics available to the defendant. On
   October 5 and 19, 2018, the government disclosed potential Giglio material on its cooperating
   witnesses. This submission consisted of 57 pages’ worth of material that the defendant could
   potentially use to impeach the cooperating witnesses called by the government to testify in
   addition to the Giglio information contained in the 18 U.S.C. § 3500 material for each witness.
   By way of contrast, the government is seeking to preclude the use of only a small sliver of the
   material turned over to the defendant. Regardless of the Court’s ruling on this motion in
   limine, the defendant will have ample material with which to impeach the cooperating
   witnesses regarding bias, truthfulness and other topics. Cf. United States v. Gordils, 982 F.2d
   64, 72 (2d Cir. 1992) (affirming denial of new trial based on new evidence impeaching
   credibility of government’s key witness as new evidence was cumulative of other evidence of
   witness’ criminal activity); United States v. Gilbert, 668 F.2d 94, 96 (2d Cir. 1981) (holding
   that new evidence impeaching government’s witness was cumulative of other evidence
   questioning the witness’ character).
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 2 of 9 PageID #: 8651



   I.     Domestic Violence Allegations

                  As the government explained in its initial brief, courts in this district have
   previously prohibited defendants from inquiring about instances of domestic violence on
   cross-examination. See Oct. 30, 2018 Mem. & Order, Dkt. No. 403 at 4 (“These allegations
   are not probative of the witnesses’ character for truthfulness or their relationships with or
   potential bias against the defendant.”); United States v. Fama, No. 12-CR-186 (WFK), 2012
   WL 6094135, *1 (E.D.N.Y. Dec. 7, 2012) (precluding cross-examination as to domestic
   violence allegations, noting that there is not “anything inherent in the nature of such acts that
   would directly involve truthfulness”). To the extent that the allegations would be relevant to
   the jury’s understanding of the witness’s credibility, under Federal Rules of Evidence 403 and
   611, any potential relevance is outweighed by the unfair prejudice and potential for jury
   confusion. Id.; United States v. Jeffers, 402 Fed. Appx. 601, 603 (2d Cir. 2010).

                   The defendant argues that, with respect to the domestic violence allegations
   relating to Cooperating Witness No. 9 (two of which were subsequently dismissed and one of
   which did not even result in an arrest), he should be able to avoid the general rule against
   impeachment with domestic violence allegations by pointing to the fact that: (1) he was
   ordered to go into psychiatric treatment by his probation officer, thereby putting his “mental
   state” in issue; and (2) the evidence “establish[es] a propensity for violence which contradicts
   a visa application submitted on CW9’s behalf, as well as CW9’s own characterization of
   himself.” Def. Br. at 2. The defendant’s arguments, while creative, miss the mark.

                   Just because the defendant was ordered by his probation officer to visit a
   psychiatrist does not bear on his mental state as a witness. “[F]ederal courts have permitted
   the impeachment of government witnesses based on their mental condition at the time of the
   events testified to.” United States v. Butt, 955 F.2d 77, 82 (1st Cir. 1992); see Dkt. No. 403
   (“Should defendant uncover evidence of CW1’s mental instability, that might be proper
   impeachment material if it impaired CW1’s ability to perceive events at the time they occurred
   or to tell the truth at trial.”). Factors to be considered in allowing cross-examination on
   psychological evidence include: “the nature of the psychological problem, the temporal
   recency or remoteness of the history, and whether the witness suffered from the problem at the
   time of the events to which she is to testify, so that it may have affected her ability to perceive
   or to recall events or to testify accurately.” United States v. Vitale, 459 F.3d 190, 196 (2d Cir.
   2006) (quoting United States v. Sasso, 59 F.3d 341, 347 (2d Cir. 1995)).

                   The events that CW9 will be testifying to predate his visit to a psychiatrist by at
   least a decade. Thus, the “mental condition” that even arguably led to CW9’s domestic
   incidents, such as it is, cannot be credibly argued to have existed at the time of the events about
   which he will testify. Nor can it be credibly posited that a “mental condition” that even
   arguably led to CW9’s domestic incidents could have “affected” CW9’s “ability to perceive
   or to recall events or to testify accurately.” Vitale, 459 F.3d at 196.

                  Nor does defendant’s argument about the supposed contradiction with the visa
   application filed on CW9’s behalf justify the improper use of the dropped domestic violence


                                                   2
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 3 of 9 PageID #: 8652



   charges as impeachment material. As an initial matter, the visa application was not submitted
   by CW9 himself. To the extent that the conclusion by the drafter of the application that CW9
   was not a violent individual is drawn into question by CW9’s domestic violence incidents, this
   potential conflict does not bear on CW9’s credibility. See Dkt. No. 403 at 2 (“[T]he assertion
   that someone is not a violent person is an opinion, not a factual statement. Whether engaging
   in one act of violence (or ten or fifty) makes someone a violent person is not a factual question,
   it is a moral or philosophical one.”). At most, were the government to call the drafter to the
   stand to testify about CW9’s nonviolent character (which the government does not plan to do),
   then the defendant might be able to argue that he could ask that witness whether the prior
   domestic violence incidents would change the drafter’s opinion of CW9’s nonviolent
   character. However, it is completely inappropriate for the defendant to use the domestic
   violence incidents to undermine the visa application written by an individual whom the
   government will not call as a witness to testify about CW9’s good character.

                This conclusion is bolstered by the fact that the visa application was submitted
   in November 2009, several years before the domestic incidents even occurred in December
   2014 and February 2015. At the time the visa application was written, the drafter’s conclusion
   that CW9 was a nonviolent person was not contradicted by any available information.

                  Next, citing to a debrief report of an interview of CW9, 3500-[CW9]-12,
   defendant claims that CW9’s claim to the government that he did not carry out acts of violence
   is contradicted by the domestic violence incidents, and that the defendant should be able to
   offer the incidents to “rebut the patently false claims” that CW9 did not participate in acts of
   violence. Def. Br. at 3. It is true that this report, 3500-[CW9]-12, contains the note that CW9
   “never saw or carried out any acts of violence.” However, what defendant fails to point out to
   this Court, however, is that the very next line of the report memorializes the witness’s
   acknowledgement of the domestic violence incidents. CW9 made no “patently false claims.”
   He did not, for example, acknowledge the domestic violence incidents only after being
   confronted at a later date with evidence rebutting a broad assertion that he never engaged in
   any violence. Rather, when CW9 stated that he “never saw or carried out any acts of violence,”
   he was talking about never seeing or carrying out any acts of violence in connection with his
   illegal drug trafficking activity. He immediately acknowledged that while he did not see or
   carry out acts of violence in connection with his illegal drug trafficking activity, he did,
   however, engage in recent acts of domestic violence. Defendant’s illusory conclusion that he
   provided “patently false claims” does not adequately support his improper effort to taint CW9
   before the jury as a wife-beater and a loathsome person.

                  Domestic violence incidents, especially ones that did not result in a conviction,
   should not be before the jury because they are not probative of truthfulness and because of the
   undue prejudice and danger of jury confusion. The Court should reject the defendant’s efforts
   to subvert this sound principle. Not only should defendant be precluded from confronting
   CW9 with the allegations of the domestic violence, his questions about the witness’s violence
   should be circumscribed by the Court so as not to entrap CW9. If defendant asks CW9 whether
   he has ever engaged in any sort of violence, then, by necessity, CW9 would truthfully have to
   concede the domestic violence incidents. The Court should require instead that the defendant

                                                   3
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 4 of 9 PageID #: 8653



   ask CW9 whether he ever kidnapped, tortured or killed anyone. Phrasing the question in this
   fashion would allow the witness to answer truthfully without disclosing to the jury the
   domestic violence incidents.

   II.    Prior Arrests and Assaults

                    Defendant next pivots to seek the ability to cross-examine CW3 with two drunk-
   driving arrests. Def. Br. at 3. He concedes that the “prior arrests are significant not for the
   fact that CW3 was driving while intoxicated and high.” Id. However, he seeks to cross-
   examine CW3 about the fact that he bribed a prosecutor to extricate himself from one arrest
   and his mother may have paid another bribe to extricate him from the other arrest. Id. First,
   the actions of CW3’s mother have no bearing on his credibility; so the Court should preclude
   cross-examination on that incident for that reason alone. Second, CW3 engaged in bribery of
   public officials on other occasions in furtherance of his drug trafficking activities about which
   the defendant will be able to cross-examine him. For instance, CW3 paid federal highway
   police in Tapachula, Mexico to escort a drug load for him. He also gave a high-level Mexican
   politician an interest free loan of $300,000 in approximately 2001 or 2002. And, he attempted
   to bribe the commander who arrested him in Mexico in 2014 with a property. Moreover, he
   will testify that members of the organization paid substantial bribes to protect the drug loads
   that he sent to the United States while working for the defendant and other leaders of the Cartel.
   Thus, cross-examination about his bribery of a prosecutor in relation to his drunk driving arrest
   would be cumulative, and it would be unduly prejudicial in light of the nature of that arrest.
   See Dkt. No. 403 at 2 (“This particular bribe’s connection to a domestic violence charge makes
   it prejudicial in a way that other examples of CW1 bribing a public official are not.”). The
   defendant can cross-examine CW3 about his bribery, without getting into the improperly
   prejudicial details of the drunk driving case (which defendant concedes is not significant).

                  Defendant seeks to cross-examine CW1 about an incident in the early 2000s
   when he choked a taxi driver who had refused to pull over the cab at CW1’s direction. While
   defendant does not reject the government’s central thesis that violence, particularly violence
   that was remote in time and did not lead to a felony conviction, is not probative of truthfulness,
   the defendant instead lumps in this taxicab incident with other threats of violence to his wife,
   and baldly asserts that these incidents in total “put the lie to the claim that CW1 is not a violent
   individual.” Defendant cites a debrief report in which—he claims—CW1 asserted that he was
   not a violent individual. Once again, defendant completely mischaracterizes this report to the
   Court. This report—3500-[CW1]-29—does not indicate that CW1 denied being a violent
   individual. To the contrary, the report only notes that when asked about his experiences with
   violence, CW1 recounted an incident when burglars tied up him and his family, and that CW1
   stated that he never ordered for anyone be kidnapped or killed, nor has he ever killed anyone.
   This report simply does not support defendant’s claim that CW1 denied being a “violent
   individual.” The taxicab incident does not bear on CW1’s credibility, and the Court should
   preclude the defendant from probing the incident during CW1’s cross-examination.




                                                    4
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 5 of 9 PageID #: 8654



   III.   Collection of a Personal Loan

                  Defendant seeks to question CW9 about his efforts to collect from a widow a
   personal loan of $3.5 million that he had made to the widow’s former husband, one of CW9’s
   friends from his teenage years, who had also later worked with him in the drug trafficking
   business for a period of time. Although a government investigation revealed that CW9 had
   not done anything improper and, in fact, the loan was personal in nature, defendant, without a
   shred of evidence to the contrary, nevertheless seeks to question CW9 about the efforts to
   collect from the widow, because, he claims, he is “far less confident than the government that
   this loan was merely a personal monetary transaction between old friends.” Def. Br. at 4.

                  The defendant is entitled to ask whether CW9 tried to collect any drug debts
   from anyone during his drug trafficking career. This is certainly fair game. If the witness
   denies attempting to collect a drug debt, then the defendant must accept the answer and may
   not seek to introduce extrinsic evidence to counter the defendant’s testimony. Fed. R. Evid
   608(b). What is not appropriate, however, is cross-examining CW9 about the identity of the
   person or persons from whom he attempted to collect the debt. Any efforts to turn the jury’s
   minds against the witness by mentioning that CW9 attempted to collect a debt from a friend’s
   widow should be precluded under Fed. R. Evid. 403 and 611.

   IV.    Accidental Death

                  Defendant seeks to cross-examine CW1 about a vehicular accident that resulted
   in the death of a 10-year-old girl. Def. Br. at 4. Although the defendant acknowledges that no
   criminal or civil charges were filed, defendant speculates that the reason no charges were filed
   was because CW1 bribed officials. The defendant’s speculation is premised on an agent report
   of a debriefing session of CW1 on April 13, 2016, which states that CW1 claimed that CW1’s
   family members paid off officials in connection with this incident. When asked about this
   incident in a subsequent debrief, CW1 clarified that his family members paid the victim’s
   family, not officials.

                  The government does not deny that CW1 paid numerous bribes to law
   enforcement officials in order to allow him to engage in criminal conduct and to protect him
   from the consequences of his actions. It is entirely appropriate for CW1 to be confronted on
   cross-examination with the fact that he paid numerous bribes (or had others pay them in his
   stead). What is inappropriate, however, is for the defendant to divulge the specific
   circumstances of this incident, and the highly prejudicial fact that his accident resulted in the
   death of a 10-year-old girl. See Dkt. No. 403 at 2 (“[D]efendant can cross-examine CW1 about
   the other times he bribed public official without discussing the potentially inflammatory
   domestic violence charge . . . .”). Once again, the defendant is seeking to impeach a witness
   with inappropriate and highly inflammatory information for one reason and one reason alone:
   to attempt to get the jury to hate the witness.

                 There is no issue with credibility here: CW1 clarified that the initial notes from
   April 13, 2016 were incorrect and that, from the start, he had told agents that he had paid off


                                                  5
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 6 of 9 PageID #: 8655



   the victim’s family, not the police. If, hypothetically, CW1 had tried to hide an act of bribery
   by first claiming that he paid off the family, then acknowledging that he had in fact bribed his
   way out of charges, then defendant could credibly argue that cross-examination on his efforts
   to hide an act of bribery would be relevant and material to his trustworthiness. But that is not
   the case here. At best, the defendant could argue that CW1 had initially stated that he paid off
   the police and later changed his account to say that he paid off the victim’s family. This does
   not demonstrate any effort to hide an act of bribery, nor does it demonstrate any lack of
   credibility in the least. Even assuming the facts in the light most favorable to defendant, this
   alleged change in account is insufficiently material to warrant the divulging of highly
   inflammatory details about the death of a 10-year girl in a car accident that happened over 32
   years ago. The Court should preclude the details of the accidental death under Fed. R. Evid.
   403 and 611.

   V.     Mental Health

                  Defendant argues that he should be able to cross-examine CW10 about both his
   significant cocaine use as well as post-arrest mental health issues. Def. Br. at 5-6. To be clear,
   the government is not seeking to preclude cross-examination on CW10’s cocaine and other
   drug use; the government concedes that CW10’s use of cocaine, particularly while CW10 was
   working directly for the defendant, is fair game. The government disagrees, however, that it
   is appropriate to cross-examine the witness about one alleged denial of cocaine use, reflected
   in medical notes from a routine medical interview 16 years ago. That notation is not relevant
   to CW10’s credibility, particularly when he did not write the notes, has no recollection of
   providing a denial and has consistently admitted his drug use to the government during the
   course of his cooperation. See Fed. R. Evid. 403. The Court should not allow cross-
   examination on this particular point, given the length of time that has passed since the medical
   examination, given CW10’s consistent accounts of his own cocaine use, and, consequently,
   the significant possibility that the note-taker erred in writing down the notes.

                  The Court should also preclude impeachment of CW10 with his mental health
   issues, which arose out of CW10’s conditions of confinement years after his criminal conduct
   with the defendant. The Court should also preclude cross-examination about CW10’s present
   treatment for anxiety and sleep deprivation. Defendant cites United States v. Paredes, No. 99
   CR 290 (PKL), 2001 WL 1478810 (S.D.N.Y. Nov. 20, 2001), for the proposition that a
   defendant is entitled to cross-examine a witness regarding anxiety and other psychological
   issues as they were important to assessing the witness’s credibility. See Def. Br. at 6. While
   the district court in Paredes did in fact reach the conclusion stated by defendant, the facts in
   that case are substantially different from the facts at issue here.

                  Paredes set forth the relevant Second Circuit metric for considering the use of
   psychological issues in cross-examination: “In order to assess the probative value of such
   evidence, the Second Circuit has indicated courts should consider the nature of the
   psychological problem, the temporal recency or remoteness of the condition, and whether the
   witness suffered from the condition at the time he perceived the events about which he will
   testify.” Paredes, 2001 WL 1478810, *1, citing United States v. Sasso, 59 F.3d 341, 347–48


                                                   6
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 7 of 9 PageID #: 8656
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 8 of 9 PageID #: 8657
Case 1:09-cr-00466-BMC-RLM Document 587-4 Filed 03/14/19 Page 9 of 9 PageID #: 8658
